Citation Nr: 1125159	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  05-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board on multiple occasions, most recently in July 2010, when the matter was remanded for additional development of the evidence.

Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's prior remands, there are several suggestions in the pertinent medical evidence that the Veteran's service-connected right ankle disability has in the past caused injury to the Veteran which may have at least aggravated his claimed knee disabilities on appeal.  The Veteran's service connected right ankle disability has been repeatedly described in the medical evidence, including an April 2003 VA examination report, as apparently manifesting in 'a twisting injury at work' in the 1990's, followed by another 'twisting injury' in August 2002.  The October 2007 VA examination report also makes reference to the work related twisting injury in the 1990's. Significantly, the October 2007 report contains the VA examiner's opinion that 'it seems his knee problems were related or aggravated by work related ankle injury.'  This statement appears to attribute causation or aggravation of the bilateral knee disability to the 1990's work injury involving twisting from the Veteran's service-connected right ankle disability.

This medical impression may be highly significant, but the October 2007 report presents confusing and contradictory indications in this regard.  The Board observes that the October 2007 report elsewhere includes the 'bilateral knee' disabilities when listing claimed disabilities indicated to be 'not aggravated beyond the natural progression by the right ankle disability.'  The Board's review of the discussed rationale for the examiner's opinion reveals that the examiner found that the 'left ankle is not presenting evidence of arthritis beyond the natural cause' and that the 'mechanical back pain ... may be related to other causes.'  However, the discussion does not expressly state a rationale supporting the finding that the bilateral knee disability is not caused or aggravated by the right ankle disability; in fact, the opinion does not expressly state whether the bilateral knee disability may be caused (rather than aggravated) by the right ankle disability.

In light of the conflicting statements regarding the bilateral knee disability in the October 2007 report, one of which expressly attributes some part of the knee disability to an injury involving the Veteran's service-connected right ankle, the Board's January 2009 remand sought clarification of the October 2007 medical opinion.

Accordingly, the Veteran was afforded a new VA examination in March 2009.  The Board directed that the examination report was to address whether any the Veteran's bilateral knee disability (or disability of either individual knee) is at least as likely as not caused or aggravated by his service connected right ankle disability.  As discussed in the Board's July 2010 remand, the March 2009 VA examination report entirely overlooked the issue of secondary service connection; it offered no opinion addressing the critical question of whether the Veteran's bilateral knee disability is at least as likely as not caused or aggravated by his service connected right ankle disability.  Rather, the March 2009 VA examination report indicates that the examiner "could not really find a confusing statement in Dr. Colon's report and I called the Regional Office to ask them about this, and they indicated that that particular statement [from the Board remand] was ambiguous and probably was not necessary to answer."  The Board's remands have specifically identified the contradictory statements requiring reconciliation, and the Board's remand directives must be addressed and completed during processing of the remand.

In this case, featuring the question of whether any past twisting injury resulting from service-connected right ankle disability caused or aggravated a claimed knee disability, the Board was compelled to remand the case again in July 2010 to ensure completion of the necessary development.

Following the July 2010 Board remand, the Veteran was afforded another new VA examination on this issue in August 2010.  The July 2010 Board remand directed that the new VA examination report must offer an explanation that addresses and resolves the confusion from the October 2007 report's conflicting statements concerning the secondary theory of service connection in this case.  Unfortunately, however, the August 2010 VA examination report again does not address the actual pertinent theory of secondary service-connection at issue.  The theory at issue, raised by the record, concerns whether the Veteran's history of suffering twisting injuries due to his service-connected right ankle disability contributed to causation or aggravation of a chronic knee disability.  The August 2010 VA examination report does not address this issue.  Rather, the August 2010 VA examination report makes no mention of the pertinent past twisting injuries and simply determines that the Veteran's right ankle is not currently symptomatic.  The August 2010 VA examination report concludes that "[s]ince he is totally not symptomatic of the ankle therefore there would be no reason to secondarily connect the bilateral knees because the ankle is not creating any disability for him."

This is logically incorrect, as the current symptomatology of the Veteran's right ankle disability is immaterial to the question of whether any past occurrence of a twisting injury resulting from right ankle disability may have contributed to or aggravated the claimed knee disabilities.  Even assuming that the Veteran's right ankle may currently be asymptomatic, service-connection may be warranted for knee disability secondary to the right ankle if a past occurrence resulting from the right ankle disability (such as a fall or twisting injury) caused or aggravated the Veteran's knee disabilities on appeal.  The August 2010 VA examination report's analysis does not address the essential question nor otherwise provide enough information or rationale to otherwise resolve the essential question; the August 2010 VA examination report does not mention any of the indications of past twisting injury nor does it mention the statements in the October 2007 VA examination report that the August 2010 VA examiner was asked to clarify and resolve.

The Board believes that appellate review cannot proceed, and in any event would not survive judicial scrutiny, without answers to the medical questions the Board has sought to resolve in multiple prior remands.  A new remand is necessary to ensure compliance with the development requested by the Board's prior remands and to develop the record to allow a proper determination in appellate review of this case; the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board's latest review of the claims file reveals that there remains no adequate VA examination report addressing the issue of entitlement to service connection on a direct basis in this case.  The Board's January 2009 remand directed that a VA examination address the multiple documented instances in the service-treatment records showing complaints related to the knees and the legs and offer a medical opinion as to whether any chronic knee disability was etiologically related to service by way of causation or aggravation.  The March 2009 VA examination report that attempts to address this question states that review of the claims file revealed "there really was no indication in the service medical records that he ever complained about a knee problem."  Unfortunately, this finding is not further explained and appears to be factually correct.  The Board notes that a May 1968 service treatment record clearly shows that the Veteran complained of "injured R knee" with "mild tenderness on medial patellar edge."  Additionally, a September 1967 entry shows "injury L knee" with a scrape wound (and multiple other entries showing complaint of leg pain possibly associated with an old fracture).  Under the circumstances, as this case must be remanded for a new VA medical opinion anyhow, the Board believes that a new medical opinion should more adequately address the direct theory of service connection with regard to the evidence of in-service knee injuries that were apparently overlooked by the prior VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the VA examiner who authored the August 2010 VA examination report concerning the Veteran's bilateral knee disability, if available.  Otherwise, the Veteran's claims file should be forwarded to another appropriate medical expert to determine the nature and etiology of the claimed bilateral knee disability.  After reviewing the claims file, the appropriate medical expert should respond to the following:

a)  Was chronic disability of either of the Veteran's knees (currently status-post bilateral knee replacement) at least as likely as not (a 50% or higher degree of probability) proximately caused by or permanently aggravated by the Veteran's service-connected right ankle disability?  In answering this question, please offer an explanation that addresses and resolves the confusion from the October 2007 report's conflicting statements which at one point state that the knee disability is not aggravated by the right ankle disability, but also suggest that the knee disability may be 'related or aggravated by' a twisting injury to the Veteran's service-connected right ankle.  

It is essential that the medical expert directly address the matter of whether any past fall or twist injury associated with the service-connected right ankle disability caused or aggravated any chronic knee disability.  This question must be addressed regardless of any finding that the right ankle disability may be currently asymptomatic.  Please note that the Veteran's service connected right ankle disability has been repeatedly described in the medical evidence, including an April 2003 VA examination report, as apparently manifesting in 'a twisting injury at work' in the 1990's, followed by another 'twisting injury' in August 2002.  The October 2007 VA examination report also makes reference to the work related twisting injury in the 1990's. The medical expert is asked to clearly address whether any such twisting injury related to right ankle disability was at least as likely as not etiologically related to (through causation or permanent aggravation) a chronic knee disability.

b)  Please state whether it is at least as likely as not (a 50% or higher degree of probability) that any chronic knee disability of either knee was manifested during the Veteran's active duty service or otherwise caused by the Veteran's service.  In answering this question, please discuss any relevant service and post-service medical records.

A rationale should be provided for all opinions.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly and completely answered, with a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issue of entitlement to service connection for bilateral knee disability, to include as secondary to service-connected right ankle sprain.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

